Exhibit 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: December 29, 2017

$13,000,000

 

12.5% SENIOR SECURED CONVERTIBLE NOTE

 

THIS 12.5% SENIOR SECURED CONVERTIBLE NOTE is issued at a 4.0% original issue
discount by EMMAUS LIFE SCIENCES, INC., a Delaware corporation (the “Company”)
(this note, the “Note” and, collectively with the other notes of such series,
the “Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to GPB DEBT HOLDINGS II, LLC or
its registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of Thirteen Million Dollars ($13,000,000)
(“Original Principal Amount”) on December 29, 2020 (the “Maturity Date”) or such
earlier date as this Note is required or permitted to be repaid as provided
hereunder, and to pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Note and other fees in accordance with
the provisions hereof. As a result of the 4.0% original issue discount, on the
date hereof, the Holder shall deliver to the Company, or its assigns, cash in
the amount of Twelve Million Four Hundred and Eighty Thousand Dollars
($12,480,000). This Note is subject to the following additional provisions:

 

Section 1.                                           Definitions. For the
purposes hereof, (a) capitalized terms not otherwise defined herein shall have
the meanings set forth in the Purchase Agreement and (b) the following terms
shall have the following meanings:

 

“Accrued PIK Interest” shall have the meaning set forth in Section 2(c).

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

“Amortization Payment” shall have the meaning set forth in Section 2(b).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered,
(d) the Company or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within 60 days after such appointment, (e) the Company
or any

 

--------------------------------------------------------------------------------


 

Significant Subsidiary thereof makes a general assignment for the benefit of
creditors, or (f) the Company or any Significant Subsidiary thereof, by any act
or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

 

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 4(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Cash Interest” shall have the meaning set forth in Section 2(a).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion, exercise or
exchange of the Notes or the Securities issued together with the Notes), (b) the
Company merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Company and, after giving effect to such
transaction, the shareholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the shareholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors which is not approved by a majority of
those individuals who are members of the Board of Directors on the Original
Issue Date (or by those individuals who are serving as members of the Board of
Directors on any date whose nomination to the Board of Directors was approved by
a majority of the members of the Board of Directors who are members on the date
hereof), or (e) the execution by the Company of an agreement to which the
Company is a party or by which it is bound, providing for any of the events set
forth in clauses (a) through (d) above.

 

“Collateral Agent” means GPB Debt Holdings II, LLC

 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Default Interest Rate” shall have the meaning set forth in Section 2(a).

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

 

2

--------------------------------------------------------------------------------


 

“Guaranty Agreements” means the guaranty agreements duly executed by each of
Emmaus Medical, Inc., Emmaus Life Sciences, Co. Ltd., Newfield Nutrition
Corporation, Emmaus Medical Japan, Inc. and Emmaus Medical Europe, Ltd referred
to in Section 6.

 

“Mandatory Default Amount” means the sum of (a) one hundred twenty percent
(120%) of the outstanding Principal amount of this Note, plus any accrued and
unpaid interest hereon, including accrued original issue discount and accrued
PIK Interest and (b) all other amounts, costs, expenses and liquidated damages
due in respect of this Note.

 

“New York Courts” shall have the meaning set forth in Section 9(e).

 

“Note Register” shall mean the note register maintained by the Company.

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Payment Date” shall have the meaning set forth in Section 2(b).

 

“Permitted Indebtedness” means capital lease obligations and purchase money
indebtedness incurred in connection with the acquisition of machinery and
equipment and in accordance with the Security Agreement.

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by Law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (i) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(ii) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, and (c) Liens
incurred in connection with Permitted Indebtedness under the definition of
“Permitted Indebtedness,” provided that such Liens are not secured by assets of
the Company or its Subsidiaries other than the assets so acquired or leased.

 

“PIK Interest” shall have the meaning set forth in Section 2(a).

 

“Principal Amount” means the Original Principal Amount plus all Accrued PIK
Interest.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
December 29, 2017 among the Company and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement, dated December 29, 2017 by
and between the Company and the Collateral Agent.

 

3

--------------------------------------------------------------------------------


 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Successor Entity” shall have the meaning set forth in Section 5(e).

 

Section 2.                                           Interest; Amortization
Payments.

 

(a)                                 Interest. Interest shall accrue to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note,   at the rate of (i) twelve and one half percent (12.5%) per annum
paid in cash (the “Cash Interest”) calculated on the basis of a 360-day year and
shall accrue and compound daily commencing on the Original Issue Date until
payment in full of the outstanding principal (or conversion to the extent
applicable), together with all accrued and unpaid interest, including Accrued
PIK Interest, liquidated damages and other amounts which may become due
hereunder, has been made and (ii) one percent (1%) per annum paid in kind (the
“PIK Interest”), calculated on the basis of a 360-day year and shall accrue
commencing on the Original Issue Date until payment in full of the outstanding
principal (or conversion to the extent applicable), together with all accrued
and unpaid interest, including Accrued PIK Interest, liquidated damages and
other amounts which may become due hereunder, has been made. Following an Event
of Default, until such Event of Default has been cured, Cash Interest shall
accrue at the lesser of (i) the rate of seventeen and one half percent (17.5% )
per annum, or (ii) the maximum amount permitted by law (the lesser of clause
(i) or (ii), the “Default Interest Rate”) and PIK Interest shall continue to
accrue. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided that
the interest as calculated and unpaid at the Default Interest Rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default.

 

(b)                                 Payments. The Company shall make (i) monthly
interest payments of Cash Interest on the first day of each calendar month
following the Original Issue Date (each a “Cash Interest Payment”); (ii) a PIK
Interest payment on the Maturity Date or such earlier date as the Note is
required or permitted to be repaid, pro-rated for any partial on the basis of a
360 day year; and, (iii) beginning on the 30th-month anniversary of the Original
Issue Date, the Company shall make monthly principal payments on the principal
amount outstanding (each such payment, an “Amortization Payment” and each date
on which the Company makes a Cash Interest Payment or an Amortization Payment,
including the Maturity Date, a “Payment Date”). If any Payment Date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day. Each payment of Cash Interest and PIK Interest shall be equal to
all accrued but unpaid interest (the “Accrued Interest”). Each Amortization
Payment shall be equal to 5% of the Original Principal Amount of the Note, with
the remaining unpaid balance of the Principal Amount due on the Maturity Date.  
Notwithstanding the foregoing, in the event the Company effects an up-listing of
its shares of Common Stock to a national securities exchange, such as the NYSE
or The Nasdaq Stock Market, and the closing price of Company’s Common Stock
thereafter equals or is greater than 125% of the Conversion Price, for so long
as such conditions remain in effect the Company’s obligation to make monthly
Cash Interest Payments shall be suspended.

 

(c)                                  Payment. All Cash Interest payments and
Amortization Payments shall be made in cash on any Payment Date. All accrued PIK
Interest owed on the Maturity Date (the “Accrued PIK Interest”) shall be paid by
increasing the principal amount outstanding at the time of such payment by the
amount of the Accrued PIK Interest.

 

(d)                                 Success Fee. Subject to this Section 2(d),
the Notes may be prepaid without penalty, in whole or in part, at any time prior
to the Maturity Date. In order to prepay the Notes (or any portion thereof), the
Company shall provide 20 days prior written notice to the Holder, during which
time the Holder may convert the Notes in whole or in part at the Conversion
Price.   Upon any repayment or

 

4

--------------------------------------------------------------------------------


 

prepayment of the principal amount or conversion of this Note, in whole or in
part, for any reason and at any time (whether by voluntary prepayment by the
Company, by payment of the Amortization Payments in accordance with
Section 2(b), by reason of the occurrence of an Event of Default, upon maturity,
by conversion or otherwise), the Company shall pay the Holder an additional fee
equal to 2% of the sum of the principal amount and Accrued PIK Interest if the
repayment or prepayment occurs on or prior to the 24th-month anniversary of the
Original Issue Date or 3% of the sum of the principal amount and Accrued PIK
Interest if the repayment or prepayment occurs thereafter, inclusive of the
Maturity Date.

 

Section 3.                                           Registration of Transfers
and Exchanges.

 

(a)                                 Different Denominations. This Note is
exchangeable for an equal aggregate principal amount of Notes and Accrued PIK
Interest of different authorized denominations (of no less than $1,000 in
principal amount), as requested by the Holder surrendering the same. No service
charge will be payable for such registration of transfer or exchange.

 

(b)                                 Investor Representations. This Note has been
issued subject to certain investment representations of the original Holder set
forth in the Purchase Agreement and may be transferred or exchanged only in
compliance with the Purchase Agreement and applicable federal and state
securities laws and regulations.

 

(c)                                  Reliance on Note Register. Prior to due
presentment for transfer to the Company of this Note, the Company and any agent
of the Company may treat the Person in whose name this Note is duly registered
on the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

 

Section 4.                                           Conversion.

 

(a)                                 Voluntary Conversion. After the Original
Issue Date until this Note is no longer outstanding, and provided that that the
provisions of Rule 144 under the Securities Act so permit, this Note shall be
convertible (including the principal amount, all outstanding cash interest,
Accrued PIK Interest and the success fee specified in Section 3(d)), in whole or
in part, at any time, and from time to time, into shares of Common Stock at the
option of the Holder (a “Conversion”). The Holder shall effect conversions by
delivering to the Company a Notice of Conversion, the form of which is attached
hereto as Annex A (each, a “Notice of Conversion”), specifying therein the
amount of this Note to be converted and the date on which such conversion shall
be effected (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. No ink-original Notice
of Conversion shall be required, nor shall any medallion guarantee (or other
type of guarantee or notarization) of any Notice of Conversion form be required.
To effect conversions hereunder, the Holder shall not be required to physically
surrender this Note to the Company unless the entire principal amount of this
Note, plus all accrued and unpaid interest thereon including Accrued PIK
Interest, and success fee has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount(s) converted in each conversion,
the date of each conversion, and the Conversion Price in effect at the time of
each conversion.  The Company shall pay any and all transfer, stamp, issuance
and similar taxes, costs and expenses (including, without limitation, fees and
expenses of any transfer agent of the Company (the “Transfer Agent”) and the
Depository Trust Company (“DTC”)), that may be payable with respect to the
issuance and delivery of Common Stock upon any Conversion. The Holder, and any
assignee by acceptance of this Note, acknowledges and agrees that, by reason of
the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note and interest owed
under this Note may be less than the amount stated on the face hereof.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Conversion Price. The “Conversion Price” in
effect on any Conversion Date means, as of any Conversion Date or other date of
determination, $10.31 subject to adjustment as defined in Section 5.

 

(c)                                  Mechanics of Conversion or Prepayment.

 

(i)                                     Conversion Shares Issuable Upon
Conversion of Principal Amount. The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note plus all accrued Cash Interest
and Accrued PIK Interest and the success fee to be converted by (y) the
Conversion Price in effect at the time of such conversion.

 

(ii)                                  Delivery of Certificate Upon Conversion.
Not later than three (3) Business Days after each Conversion Date (the “Share
Delivery Date”), the Company shall (1) provided the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion to the Holder’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system, or (2) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, upon the request of the Holder, issue and deliver (via
reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion under this Section 4(c), which, on or after the date
on which such Conversion Shares are eligible to be sold under Rule 144 without
the need for current public information and the Company has received an opinion
of counsel to such effect reasonably acceptable to the Company (which opinion
the Company will be responsible for obtaining at its own cost), shall be free of
restrictive legends and trading restrictions.

 

(iii)                               Failure to Deliver Certificates. If, in the
case of any Notice of Conversion, Holder’s or its designees’ account with DTC is
not credited or such certificate or certificates are not delivered to or as
directed by the applicable Holder by the Share Delivery Date (as the case may
be), the Holder shall be entitled to elect by written notice to the Company at
any time on or before its receipt of such certificate or certificates, to
rescind such Conversion, in which event the Company shall promptly return to the
Holder any original Note delivered to the Company and the Holder shall promptly
return to the Company the Common Stock certificates issued to such Holder
pursuant to the rescinded Conversion Notice.

 

(iv)                              Partial Liquidated Damages. If the Company
fails for any reason to credit Holder’s or its designees’ account with DTC or
issue and deliver to the Holder such certificate or certificates pursuant to
Section 4(c)(ii) by the Share Delivery Date (a “Conversion Failure”), and if on
or after such Share Delivery Date the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of all or any portion of the number of shares of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “Buy-In”), then, in addition to all other remedies available to the
Holder, the Company shall, within three (3) Business Days after receipt of the
Holder’s request and in the Holder’s sole discretion, either, at the Holder’s
option (1) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including,
without limitation, by any other Person in respect, or on behalf, of the Holder)
(the “Buy-In Price”), at which point the Company’s obligation to so issue and
deliver such

 

6

--------------------------------------------------------------------------------


 

certificate or credit the balance account of the Holder or the Holder’s
designee, as applicable, with DTC for the number of shares of  Common Stock to
which the Holder is entitled upon the Holder’s conversion of the applicable
Conversion Amount shall terminate, or (2) promptly (but in no event later than
two (2) Business Days following the request by the Holder) honor its obligation
to so issue and deliver to the Holder a certificate or certificates representing
such shares of Common Stock or credit the balance account of such Holder or such
Holder’s designee, as applicable, with DTC for the number of shares of Common
Stock to which the Holder anticipated receiving from the Company and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (x) such number of shares of Common Stock multiplied by (y) the
lowest Closing Sale Price or Closing Bid Price (as the case may be) of the
Common Stock on any Business Day during the period commencing on the date of the
applicable Conversion Notice and ending on the date of such issuance and payout
under this clause II (the “Buy-In Payment Amount”). Nothing herein or elsewhere
shall limit the Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to timely electronically deliver such shares of Common Stock) upon the
conversion of this Note as required pursuant to the terms hereof.  The Company
shall also pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of principal amount being converted, $10 per Business
Day (increasing to $20 per Business Day on the tenth Business Day after such
Conversion Date) for each Business Day after such Share Delivery Date until such
certificates are delivered or Holder rescinds such conversion. Nothing herein
shall limit a Holder’s right to pursue actual damages or declare an Event of
Default pursuant to Section 7 hereof for the Company’s failure to deliver
Conversion Shares or, if applicable, cash, within the period specified herein
and the Holder shall have the right to pursue all remedies available to it
hereunder, at Law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable Law.

 

(v)                                 Reserved.

 

(vi)                              Reservation of Shares Issuable Upon
Conversion. The Company covenants that it will reserve and keep available out of
its authorized and unissued shares of Common Stock for the purpose of issuances
upon conversion of this Note and the issued with this Note, free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holder (and the other holders of the Notes), not less than the amount of shares
of Common Stock as shall from time to time be sufficient to effect the
conversion of the outstanding principal amount of this Note, all outstanding
interest and any success fee; and if at any time the number of authorized but
unissued shares of Common Stock shall be insufficient to effect such conversion,
the Company shall take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purpose. The
Company covenants that all shares of Common Stock that shall be issuable upon
conversion of this Note shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable.

 

(vii)                           Fractional Shares. No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of this Note.
As to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such conversion, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Conversion Price or round up to the next whole share.

 

(viii)                        Transfer Taxes and Expenses. The issuance of
certificates for shares of the Common Stock on conversion of this Note shall be
made without charge to the Holder hereof for any documentary stamp or similar
taxes that may be payable in respect of the issue or delivery of such
certificates, provided that, the Company shall not be required to pay any tax
that may be payable in

 

7

--------------------------------------------------------------------------------


 

respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this Note
so converted and the Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for same-day processing of
any Notice of Conversion and all fees to the Depository Trust Company (or
another established clearing corporation performing similar functions) required
for same-day electronic delivery of the Conversion Shares.

 

(d)                                 Holder’s Conversion Limitations. The Company
shall not effect any conversion of this Note, and a Holder shall not have the
right to convert any portion of this Note, to the extent that after giving
effect to the conversion set forth on the applicable Notice of Conversion, the
Holder (together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Note beneficially owned by the Holder or
any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Notes or the Warrants)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 4(d) applies, the determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(d), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in a written notice by the Company or the Company’s transfer agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Company shall within two Business Days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder or its Affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Note held by the Holder.
The Holder, upon not less than 61 days’ prior notice to the Company, may
increase the Beneficial Ownership Limitation provisions of this
Section 4(d) solely with respect to the Holder’s Note, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Holder and the provisions of this Section 4(d) shall continue to apply. Any such

 

8

--------------------------------------------------------------------------------


 

increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The Holder may also decrease the Beneficial
Ownership Limitation provisions of this Section 4(d) solely with respect to the
Holder’s Note at any time, which decrease shall be effectively immediately upon
delivery of notice to the Company. The Beneficial Ownership Limitation
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Note.

 

Section 5.                                           Certain Adjustments.

 

(a)                                 Stock Dividends and Stock Splits. If the
Company, at any time while this Note is outstanding: (i) pays a stock dividend
or otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any Common Stock Equivalents (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon conversion of, or payment of interest on, the Notes or pursuant to
any of the other Transaction Documents), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
a reverse stock split) outstanding shares of Common Stock into a smaller number
of shares or (iv) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b)                                 Public Listing.  If the Company, at any time
while this Note is outstanding effects a public listing of Common Stock for
trading on any market, whether through a direct listing application or merger
transaction, at price per share of Common Stock which is below the Conversion
Price, the Conversion Price shall be subject to a one-time adjustment to a 10%
premium to such public listing price.

 

(c)                                  Subsequent Rights Offerings. In addition to
any adjustments pursuant to Section 5(a) above, if at any time the Company
grants, issues or sells any Common Stock, Common Stock Equivalents or rights to
purchase stock, warrants, securities or other property pro rata to the record
holders of any class of shares of Common Stock (the “Purchase Rights”), then the
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without regard to any limitations on
conversion hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or in the beneficial ownership of any shares of
Common Stock as a result of such Distribution to such extent)).

 

(d)                                 Pro Rata Distributions. During such time as
this Note is outstanding, if the Company shall declare or make any dividend or
other distribution of its assets or rights or warrants to acquire its assets, or
subscribe for or purchase any security other than Common Stock, to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution

 

9

--------------------------------------------------------------------------------


 

of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Note, then, in each such case, the Holder shall be entitled to participate
in such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without regard to any limitations on
exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation with respect to the Company or any other
publicly-traded corporation subject to Section 13(d) of the Exchange Act, then
the Holder shall not be entitled to participate in such Distribution to such
extent (or in the beneficial ownership of any shares of Common Stock as a result
of such Distribution to such extent)).) and the portion of such Distribution
shall be held in abeyance for the benefit of the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation with respect to the Company or any other
publicly-traded corporation subject to Section 13(d) of the Exchange Act).).

 

(e)                                  Fundamental Transaction. If, at any time
while this Note is outstanding, (i) the Company, directly or indirectly, in one
or more related transactions effects any merger or consolidation of the Company
with or into another Person, (ii) the Company, directly or indirectly, effects
any sale, lease, license, assignment, transfer, conveyance or other disposition
of all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Note, the Holder
shall have the right to receive, for each Conversion Share that would have been
issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction (without regard to any limitation on the conversion of
this Note), the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Note is convertible immediately prior to such Fundamental
Transaction (without regard to any limitation on the conversion of this Note).
For purposes of any such conversion, the determination of the Conversion Price
shall be appropriately adjusted to apply to such Alternate Consideration based
on the amount of Alternate Consideration issuable in respect of one (1) share of
Common Stock in such Fundamental Transaction, and the Company shall apportion
the Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of

 

10

--------------------------------------------------------------------------------

 


 

a Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a trading
market, the Company or any Successor Entity (as defined below) shall, at the
Holder’s option, exercisable concurrently with the consummation of the
Fundamental Transaction, purchase this Note from the Holder by paying to the
Holder the product of (a) the number of Conversion Shares issuable upon full
conversion of this Note (without regard to any limitation on conversion of this
Note) and (b) the positive difference between the cash per share paid in such
Fundamental Transaction minus the then in effect Conversion Price. The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(e) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this Note,
deliver to the Holder in exchange for this Note a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to this Note which is convertible for a corresponding number of shares
of capital stock of such Successor Entity (or its parent entity) equivalent to
the shares of Common Stock acquirable and receivable upon conversion of this
Note (without regard to any limitations on the conversion of this Note) prior to
such Fundamental Transaction, and with a conversion price which applies the
Conversion Price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such conversion price being for the
purpose of protecting the economic value of this Note immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Notwithstanding anything in this Section 5(e), an Exempt Issuance shall
not be deemed a Fundamental Transaction.

 

(f)                                   Calculations. All calculations under this
Section 5 shall be made to the nearest cent or the nearest 1/100th of a share,
as the case may be. For purposes of this Section 5, the number of shares of
Common Stock deemed to be issued and outstanding as of a given date shall be the
sum of the number of shares of Common Stock (excluding any treasury shares of
the Company) issued and outstanding.

 

(g)                                  Notice to the Holder.

 

(i)                                     Adjustment to Conversion Price. Whenever
the Conversion Price is adjusted pursuant to any provision of this Section 5,
the Company shall promptly deliver to each Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

(ii)                                  Notice to Allow Conversion by Holder. If
(A) the Company shall declare a dividend (or any other distribution in whatever
form) on the Common Stock, (B) the Company shall declare a special nonrecurring
cash dividend on or a redemption of the Common Stock, (C) the Company shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any shareholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property or
(E) the Company shall authorize the voluntary or involuntary

 

11

--------------------------------------------------------------------------------


 

dissolution, liquidation or winding up of the affairs of the Company, then, in
each case, the Company shall cause to be filed at each office or agency
maintained for the purpose of conversion of this Note, and shall cause to be
delivered to the Holder at its last address as it shall appear upon the Note
Register, at least thirty (30) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice. To the
extent that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries (as
determined in good faith by the Company), the Company or its successor shall
simultaneously file such notice with the SEC pursuant to a Current Report on
Form 8-K. The Holder shall remain entitled to convert this Note during the
30-day period commencing on the date of such notice through the effective date
of the event triggering such notice except as may otherwise be expressly set
forth herein.

 

Section 6.                                           Guaranty and Security. Each
of Emmaus Medical, Inc., Emmaus Life Sciences, Co. Ltd., Newfield Nutrition
Corporation, Emmaus Medical Japan, Inc. and Emmaus Medical Europe Ltd. shall
unconditionally and irrevocably guaranty to pay and perform all of the
obligations of the Company under this Note pursuant to the Guaranty Agreements. 
Payment of this Note shall be secured in accordance with the Security Agreement.

 

Section 7.                                           Negative Covenants. As long
as any portion of this Note remains outstanding, unless the holders of a
majority in principal amount of the then outstanding Notes shall have otherwise
given prior written consent, the Company shall not, and shall not permit any of
the Subsidiaries to, directly or indirectly:

 

(a)                                 other than Permitted Indebtedness, enter
into, create, incur, assume, guarantee or suffer to exist any Indebtedness for
borrowed money of any kind, including, but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom;

 

(b)                                 other than Permitted Liens, enter into,
create, incur, assume or suffer to exist any Liens of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom;

 

(c)                                  amend its charter documents, including,
without limitation, its certificate of incorporation and bylaws, in any manner
that materially and adversely affects any rights of the Holder;

 

(d)                                 repay, repurchase or offer to repay,
repurchase or otherwise acquire more than a de minimis number of shares of its
Common Stock or Common Stock Equivalents other than as to the Conversion Shares
or Warrant Shares as permitted or required under the Transaction Documents;

 

(e)                                  repay, repurchase or offer to repay,
repurchase or otherwise acquire any Indebtedness, other than the Notes if on a
pro-rata basis, other than regularly scheduled principal and interest payments
as such terms are in effect as of the Original Issue Date, provided that such
payments shall not be permitted if, at such time, or after giving effect to such
payment, any Event of Default exist or occur provided, however, this covenant
shall not apply with respect to the exercise of any Holder’s conversion under
Section 4;

 

12

--------------------------------------------------------------------------------


 

(f)                                   pay cash dividends or distributions on any
equity securities of the Company;

 

(g)                                  enter into any transaction with any
Affiliate of the Company, unless such transaction is made on an arm’s-length
basis and expressly approved by a majority of the disinterested directors of the
Company (even if less than a quorum otherwise required for board approval); or

 

(h)                                 enter into any agreement with respect to any
of the foregoing.

 

Section 8.                                           Events of Default. The
Company must notify the Holder within one (1) Business Day after it has become
aware of an Event of Default.

 

(a)                                 “Event of Default” means, wherever used
herein, any of the following events (whatever the reason for such event and
whether such event shall be voluntary or involuntary or effected by operation of
Law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

 

(i)                                     any default in the payment of (A) the
principal amount of any Note or (B) interest (Cash Interest and/or PIK
Interest), late fees, amortization, success fees, liquidated damages and other
amounts owing to a Holder on any Note, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within three (3) Business Days;

 

(ii)                                  the Company shall fail to observe or
perform any other covenant or agreement contained in the Transaction Documents
(other than as specifically set forth in another clause of this Section 8(a))
which failure is not cured, if possible to cure, within the earlier to occur of
(A) five (5) Business Days after notice of such failure sent by the Holder or by
any other Holder to the Company and (B) seven (7) Business Days after the
Company has become aware of such failure;

 

(iii)                            any representation or warranty made in this
Note, any other Transaction Document, any written statement pursuant hereto or
thereto or any other report, financial statement or certificate made or
delivered to the Holder or any other Holder pursuant hereto or thereto shall be
untrue or incorrect in any material respect as of the date when made or deemed
made;

 

(iv)                              the Company is debarred from government
contracts or excluded from federal health care programs or fails to maintain all
agreements required for Medicaid coverage;

 

(v)                                 the Company or its Subsidiaries fails to
maintain any Authorization that they currently own or may own in the future or
no longer operate, are no longer able to operate, are prevented from operating,
or are otherwise limited in the ability to operate (whether voluntarily or
involuntarily) in any way as they are currently being operated or may operate in
the future, including the sale and marketing of Company Products and the
production of Company Products in a quantity necessary to meet customer demands
and other Company Product uses, such as pre-clinical, clinical, and non-clinical
studies;

 

(iv)                              the Company or any Significant Subsidiary (as
such term is defined in Rule 1-02(w) of Regulation S-X) shall be subject to a
Bankruptcy Event;

 

13

--------------------------------------------------------------------------------


 

(v)                                 the Company or any Subsidiary shall default
on any of its obligations under any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced, any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement that (a) involves an obligation greater than $50,000,
whether such indebtedness now exists or shall hereafter be created, and
(b) results in such indebtedness becoming or being declared due and payable
prior to the date on which it would otherwise become due and payable and such
default is not cured within ten (10) Business Days;

 

(vi)                              the Company shall have consummated a Change of
Control Transaction or/Fundamental Transaction without the Holder’s consent
without paying in full all amounts owed under the Note at or prior to such
consummation;

 

(vii)                           a final judgment for the payment of money
aggregating in excess of $50,000 is rendered against the Company and/or any of
its Subsidiaries and which judgment is not, within 45 days after the entry
thereof, bonded, discharged or stayed pending appeal, or is not discharged
within 60 days after the expiration of such stay; provided, however, any
judgment that is covered by insurance or an indemnity from a credit-worthy party
will not be included in calculating the amount of the judgment so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company or such Subsidiary (as the case may be) will receive the
proceeds of such insurance or indemnity within 30 days of the issuance of such
judgment;

 

(viii)        the Company shall fail to satisfy the current public information
requirement under Rule 144(c) of the Securities Act, and any such failure
remains uncured for at least five (5) Business Days;

 

(ix)          the Company shall fail to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
or exercise (as the case may be) of any Securities acquired by the Holder under
the Purchase Agreement (including this Note) as and when required by such
Securities, unless otherwise then prohibited by applicable federal securities
laws, and any such failure remains uncured for at least five (5) Business Days;

 

(x)           the Company’s (A) failure to cure a Conversion Failure or a
Delivery Failure (as defined in the Warrants) by delivery of the required number
of shares of Common Stock within five Business Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice to any
holder of Notes or Warrants, including by way of public announcement, of the
Company’s intention to not honor requests for conversions of any Notes in
accordance with the terms hereof or honor requests for exercise of any Warrants
in accordance with the terms thereof; or

 

(xi)          failure to file the Registration Statement within the requisite
period specified in the Registration Rights Agreement.

 

(b)                                 Remedies Upon Event of Default. If any Event
of Default occurs, the outstanding principal amount of this Note, plus accrued
but unpaid interest (including accrued and unpaid Cash Interest and Accrued PIK
Interest), any success fee, liquidated damages and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash at the Mandatory Default Amount.
Upon the payment in full of the Mandatory Default Amount, the Holder shall
promptly surrender this Note to or as directed by the Company. In connection
with such acceleration described herein, the Holder need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable Law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Note until such time, if any, as the Holder
receives full payment pursuant to this Section 7(b). No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Interest Rate Upon Event of Default.
Commencing on the occurrence of any Event of Default and until such Event of
Default is cured, this Note shall accrue interest at an interest rate equal to
the Default Interest Rate.

 

Section 9.                                           Miscellaneous.

 

(a)                                 No Rights as Stockholder Until Conversion.
This Note does not entitle the Holder to any voting rights, dividends or other
rights as a stockholder of the Company prior to the conversion hereof other than
as explicitly set forth in Section 4.

 

(b)                                 Notices. All notices, offers, acceptance and
any other acts under this Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addressees in person, by Federal
Express or similar receipted next business day delivery, as follows:

 

If to the Company:

Emmaus Life Sciences, Inc.

 

21250 Hawthorne Boulevard, Suite 800,

 

Torrance, California 90503

 

Telephone No.: (310) 214-0065

 

Facsimile No.:  (310) 214-0075

 

Attention:  Yutaka Niihara, MD, MPH

 

E-mail:  yniihara@emmauslifesciences.com

 

 

with a copy to:

Lee Anav Chung White Kim Ruger & Richter LLP

 

520 South Grand Avenue, Suite 1070

 

Los Angeles, CA 90071

 

Attention: Harry H.W. Kim, Esq

 

E-mail: HarryKim@lacwkrr.com

 

 

If to Holder:

Address on signature page

 

 

with a copy to:

Gracin & Marlow, LLP

 

The Chrysler Building

 

405 Lexington Avenue, 26th Floor

 

New York, New York 10174

 

Telephone No.: (212) 907-6457

 

Facsimile No.: (212) 208-4657

 

Attention: Leslie Marlow, Esq.

 

E-mail: lmarlow@gracinmarlow.com

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case may be, the
date of delivery.

 

(c)                                  Absolute Obligation. Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
liquidated damages and accrued interest and late fees, as applicable, on this
Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company. This Note
ranks pari passu with all other Notes now or hereafter issued under the Purchase
Agreement.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Lost or Mutilated Note. If this Note shall
be mutilated, lost, stolen or destroyed, the Company shall execute and deliver,
in exchange and substitution for and upon cancellation of a mutilated Note, or
in lieu of or in substitution for a lost, stolen or destroyed Note, a new Note
for the principal amount of this Note so mutilated, lost, stolen or destroyed,
but only upon receipt of evidence of such loss, theft or destruction of such
Note, and of the ownership hereof, reasonably satisfactory to the Company.  The
applicant for a new Note under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity) associated with the issuance
of the new Note.

 

(e)                                  Exclusive Jurisdiction; Governing Law. All
questions concerning the construction, validity, enforcement and interpretation
of this Note shall be governed by and construed and enforced in accordance with
the internal laws of the State of New York, without regard to the principles of
conflict of laws thereof. Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall only be commenced in the state and federal courts
sitting in New York, New York (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable Law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby.

 

(f)                                   Waiver. Any waiver by the Company or the
Holder of a breach of any provision of this Note shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Note. The failure of the Company or the Holder to
insist upon strict adherence to any term of this Note on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this Note on
any other occasion. Any waiver by the Company or the Holder must be in writing.

 

(g)                                  Severability. If any provision of this Note
is invalid, illegal or unenforceable, the balance of this Note shall remain in
effect, as long as the essential terms and conditions of this Note for each
party remain valid, binding, and enforceable. If it shall be found that any
interest or other amount deemed interest due hereunder violates the applicable
Law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum rate of interest permitted under
applicable Law.

 

(h)                                 Remedies, Characterizations, Other
Obligations, Breaches and Injunctive Relief. The remedies provided in this Note
shall be cumulative and in addition to all other remedies available under this
Note and any of the other Transaction Documents at Law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual and consequential damages
for any failure by the Company to comply with the terms of this Note.

 

16

--------------------------------------------------------------------------------


 

Amounts set forth or provided for herein with respect to payments, conversion
and the like (and the computation thereof) shall be the amounts to be received
by the Holder and shall not, except as expressly provided herein, be subject to
any other obligation of the Company (or the performance thereof). The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at Law for any such breach
would be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is reasonably requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note.

 

(i)                                     Next Business Day. Whenever any payment
or other obligation hereunder shall be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day.

 

(j)                                    Authorized Shares. The Company covenants
that, during the period the Note is outstanding, it will reserve from its
authorized and unissued Common Stock, free of preemptive rights, a sufficient
number of shares equal to two times the number of shares of Common Stock
issuable upon conversion of this Note issuable under the Purchase Agreement to
all Purchasers thereunder (without regard to any limitations on exercise hereof,
including without limitation, the Beneficial Ownership Limitation).  The Company
further covenants that its issuance of this Note shall constitute full authority
to its officers who are charged with the duty of executing the Company’s
securities to execute and issue the necessary certificates for the shares of
Common Stock issuable upon conversion of this Note upon the exercise of the
purchase rights under this Note.  The Company will take all such commercially
reasonable action as may be necessary to assure that such shares of Common Stock
issuable upon conversion of this Note may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
Trading Market upon which the Common Stock may be listed.  The Company covenants
that all shares of Common Stock issuable upon conversion of this Note which may
be issued upon the exercise of the purchase rights represented by this Note
will, upon exercise of the purchase rights represented by this Note and payment
for such shares of Common Stock issuable upon conversion of this Note in
accordance herewith, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of  this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Note against impairment.  Without limiting the generality of the foregoing, the
Company will (i) not increase the par value of any shares of Common Stock
issuable upon conversion of this Note above the amount payable therefor upon
such exercise immediately prior to such increase in par value; (ii) take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock
issuable upon conversion of this Note upon the conversion of this Note; and
(iii) use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof, as may be, necessary to enable the Company to perform its obligations
under this Note.

 

17

--------------------------------------------------------------------------------


 

Before taking any action which would result in an adjustment in the number of
shares of Common Stock issuable upon conversion of this Note or in the
Conversion Price, the Company shall use commercially reasonable efforts to
obtain all such authorizations or exemptions thereof, or consents thereto, as
may be necessary from any public regulatory body or bodies having jurisdiction
thereof.

 

(Signature Pages Follow)

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

EMMAUS LIFE SCIENCES, INC.

 

 

 

 

 

By:

 

 

Name: Yutaka Niihara, MD, MPH

 

Title: Chief Executive Officer

 

19

--------------------------------------------------------------------------------


 

ANNEX A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 12.5% Senior
Convertible Note due          , 2020 issued by Emmaus Life Sciences, Inc., a
Delaware corporation (the “Company”), into shares of common stock (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with applicable securities laws in connection
with any transfer of the aforesaid shares of Common Stock.

 

Conversion calculations:

 

 

Date to Effect Conversion:

 

 

 

Amount of Note to be Converted:

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

Signature:

 

 

 

Name:

 

20

--------------------------------------------------------------------------------


 

Schedule 1

CONVERSION SCHEDULE

 

The 12.5% Senior Convertible Note due on December 29, 2020 in the original
principal amount of $13,000,000 is issued by Emmaus Life Sciences, Inc., a
Delaware corporation. This Conversion Schedule reflects conversions made under
Section 4 of the above referenced Note.

 

Dated:

 

Date of
Conversion
(or for first
entry, Original
Issue Date)

 

Amount of
Converted
Principal,
Interest and
Success Fee

 

Aggregate Amount
Remaining
Subsequent to
Conversion

 

Applicable
Conversion Price

 

Company Attest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------

 